SECOND AMENDMENT TO CREDIT AGREEMENT

        SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 21, 2005, (the “Second Amendment”) by and among NU HORIZONS ELECTRONICS
CORP., a Delaware corporation having its executive offices at 70 Maxess Road,
Melville, New York (the “Borrower”), each of the lenders that is a signatory
thereto identified under the caption “Lenders” on the signature pages to the
Credit Agreement (as defined below) (individually, a “Lender”, and collectively,
the “Lenders”), and CITIBANK, N.A., a national banking association as
administrative agent for the Lenders (the “Administrative Agent”).

RECITALS

        The Borrower, certain of the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of September 30,
2004, as amended by a First Amendment dated as of February 28, 2005
(collectively, the “Credit Agreement”), pursuant to which certain financial
accommodations were made available to the Borrower.

        Immediately prior to entry into this Second Amendment, one of the
original Lenders is withdrawing from the credit facility and assigning its
interests to a new Lender, and, effective upon entry into this Second Amendment
to Credit Agreement, such new Lender and certain of the original Lenders will
adjust the amounts of their respective Revolving Credit Commitments.

        The Borrower has requested that the Lenders and the Administrative Agent
modify certain of the terms set forth in the Credit Agreement and the Lenders
and the Administrative Agent are willing to comply with such request but only
upon and subject to the following terms and conditions.

        NOW THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:

        Section 1. Definitions. Except as otherwise defined in this Second
Amendment, terms defined in the Credit Agreement are used herein as defined
therein.

--------------------------------------------------------------------------------



        Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 3 below, the Credit Agreement shall be amended as
follows:

1. Section 1.1 of the Credit Agreement is hereby amended by (a) deleting the
definitions of “Borrowing Base”, “Domestic Subsidiary”, “Foreign Subsidiary”,
“Guarantee”, “Guarantors”, “Loan Documents”, “Low Leverage Period”, “Margin”,
“Modified Quick Ratio”, “Permitted Acquisition”, “Rolling Two Quarter EBIT” and
substituting the following therefor:

  ““Borrowing Base” shall mean: the lesser of (i) the amount of the Total
Revolving Credit Commitment or (ii) 80% of the Eligible Accounts plus the lesser
of (a) 40% of the Eligible Inventory as reported on the most recent Borrowing
Base Certificate delivered pursuant to Section 5.1 (12) hereof or (b)
$50,000,000; provided, however, if such certificate has not been provided the
Borrowing Base shall be deemed to be zero.”

 

  ““Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person organized under the laws of the United States of America or any state
thereof.”


  ““Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which is not organized under the laws of the United States of America or
any state thereof.”


  ““Guarantee” shall mean collectively the Guarantee and Reaffirmation and
Acknowledgment of Guaranty in the forms prepared by counsel to the
Administrative Agent to be executed and delivered by each Guarantor on the date
of the Second Amendment and thereafter by any Domestic Subsidiaries of the
Borrower required to deliver a Guarantee pursuant to Section 5.11 hereof, as the
same may hereafter be amended, restated, supplemented or otherwise modified from
time to time.”


  ““Guarantors” shall mean collectively NIC Components Corp. a New York
corporation, Nu Horizons International Corp. a New York corporation, NUV Inc.
(formerly known as Nu Visions Manufacturing, Inc.) a Massachusetts corporation,
Titan Supply Chain Services Corp. (formerly known as Titan Logistics Corp.) a
New York corporation, Razor Electronics, Inc. (formerly known as Hunter
Electronics, Inc.) a New York corporation, NuXChange B2B Services, Inc., a
Delaware corporation and each other Domestic Subsidiary of the Borrower which,
from time to time hereafter, is required to execute a Guarantee in accordance
with Section 5.11 hereof.

--------------------------------------------------------------------------------




  ““Loan Documents” shall mean, collectively, this Agreement, the Revolving
Credit Notes, documents executed in connection with a Letter of Credit, the
Security Agreements and any reaffirmations thereof, the Guarantee and any
reaffirmations thereof, the Pledge Agreement and any reaffirmations thereof, the
Control Agreement, the Blocked Account Agreement and any other documents
executed by the Borrower or the Guarantors in connection herewith including any
and all amendments to such documents.”


““Low Leverage Period” [Reserved].”

““Margin” shall mean 1.75 percent per annum.”

““Modified Quick Ratio” [Reserved].”

  ““Permitted Acquisition” shall mean an acquisition by the Borrower or any
Subsidiary of the Borrower by merger, by consolidation or by purchase of a
voting majority of the stock of another Person or the purchase of all or
substantially all of the assets of another Person (or of a division or other
operating component of another Person) (an “Acquisition”) if all of the
following conditions are met:


    (i)        The total consideration, including the cash purchase price for
such Acquisition and any Funded Debt incurred or assumed in connection
therewith, does not exceed $15,000,000 and the aggregate total consideration for
all Acquisitions consummated during the Commitment Period does not exceed
$25,000,000;


    (ii)        The Acquisition is identified as a “Permitted Acquisition” by
the Borrower in writing to the Administrative Agent provided that, prior to
11/30/04, any Acquisition otherwise qualifying as a Permitted Acquisition will
require the affirmative consent of all the Lenders;

--------------------------------------------------------------------------------




    (iii)        The Borrower and its Subsidiaries have not closed more than two
(2) Acquisitions in any twelve (12) month period and four (4) Acquisitions
during the Commitment Period;


    (iv)        No Acquisition shall be a Permitted Acquisition if the business
which is the subject of such acquisition has a negative EBITDA for the most
recently concluded four quarters;


    (v)        Substantially all of the revenue of the Person or assets being
acquired is derived from products and services substantially similar to those
currently provided by the Borrower and/or its Subsidiaries;


    (vi)        The Administrative Agent and the Lenders shall have received at
least three (3) years of historical financial statements of such Person (or, if
such Person has been in business for less than three (3) years, financial
statements for such lesser number of years) and a set of projections setting
forth in reasonable detail (with those stated assumptions set forth below) the
pro forma effect of such Acquisition and showing compliance by the Borrower with
all covenants set forth in this Agreement for the next succeeding four (4)
fiscal quarters. The projections to be delivered hereunder shall include and
specify the assumptions used to prepare such projections regarding growth of
sales, margins on sales and cost savings resulting from such Acquisition;

 

    (vii)        The Administrative Agent and the Lenders shall have received a
certificate signed by the chief financial officer of the Borrower to the effect
that (and including calculations indicating that) on a pro forma basis after
giving effect to such Acquisition: (a) all representations and warranties
contained in the Loan Documents will remain true and correct except those, if
any, made as of a specific time which shall have been true and correct when
made, (b) the Borrower will remain in compliance with all covenants contained in
the Loan Documents, and (c) no Default or Event of Default has occurred and is
continuing or will occur as a result of the consummation of such Acquisition;

 

    (viii)        With respect to such Person which is the subject of an
Acquisition, such Acquisition has been (x) approved by the board of directors or
other appropriate governing body of such Person or (y) recommended for approval
by such board of directors or governing body to the shareholders, members,
partners, or other owners of such Person, as required under applicable law or
the certificate of incorporation and by-laws or other organizational documents
of such Person and subsequently approved by the shareholders, members, partners
or other owners if such approval is required under applicable law or by the
certificate of incorporation and by-laws or other organizational documents of
such Person or (z) otherwise agreed to by all shareholders, members, partners or
owners of such Person;


    (ix)        The Borrower has timely delivered the financial statements
required pursuant to Section 5.1(1) and 5.1(2) hereof;


    (x)        The Borrower and such other Person, if any, has complied with the
provisions of Section 5.11 hereof; and


    (xi)        The Acquisition constitutes a Domestic Acquisition, as herein
after defined. Domestic Acquisition shall mean the acquisition by the Borrower
or any Subsidiary of the Borrower of more than 50% of the capital stock,
membership interests, partnership interests or other similar ownership interests
of a Person organized under the laws of the United States or any state thereof
or the purchase of all or substantially all of the assets owned by such Person
substantially all of which assets are located in the United States.”

““Rolling Two Quarter EBIT” [Reserved].”

and (b) adding new definitions of “Blocked Account”, “Blocked Account
Agreement”, “Control Agreement” and “Pledge Agreement” to read as follows:

““Blocked Account” shall have the meaning ascribed thereto in the Blocked
Account Agreement.@

 

--------------------------------------------------------------------------------



         ““Blocked Account Agreement” shall mean, collectively, the blocked
account agreement by and between the Borrower, NIC Components Corp., Nu Horizons
International Corp., Titan Supply Chain Services Corp. and Razor Electronics,
Inc., as applicable, and the Administrative Agent in the form of Exhibit E
hereto.”

        

          ““Control Agreement” shall mean, collectively, the agreement(s)
regarding the Mellon Bank, N.A. concentration deposit accounts of the Borrower,
NIC Components Corp., Nu Horizons International Corp., Titan Supply Chain
Services Corp. and Razor Electronics, Inc. (collectively, the “Control Agreement
Guarantors”) by and among the Borrower, or the Control Agreement Guarantors, as
applicable, Mellon Bank, N.A. and the Administrative Agent in the form of
Exhibit D hereto.


          ““Pledge Agreement” shall mean (a) with respect to the Borrower, any
Pledge Agreement entered into in accordance with Section 5.11 hereof relating to
the capital stock or other equity interests of a Foreign Subsidiary of the
Borrower substantially in the form prepared by counsel to the Administrative
Agent, (b) with respect to each Domestic Subsidiary, as applicable, any Pledge
Agreement entered into in accordance with Section 5.11 hereof relating to the
capital stock or other equity interests of a Foreign Subsidiary which is a
Subsidiary of a Domestic Subsidiary of the Borrower substantially in the form
prepared by counsel to the Administrative Agent and as each of the same may
hereafter be amended, restated, supplemented or otherwise modified from time to
time.”


2.        Section 2.8 of the Credit Agreement is hereby deleted and “[Reserved]”
is substituted therefor.

3.        Section 2.9 (a) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “2.9 Commitment Fees; Other Fees. (a) Commitment Fees. As additional
compensation for the Revolving Credit Commitments, the Borrower agrees to pay to
the Administrative Agent for the pro rata benefit of the Lenders a commitment
fee for the Commitment Period based on the average daily unused portion of the
Total Revolving Credit Commitment (without reference to the Borrowing Base) of
.25% which fee shall accrue from the date of the Second Amendment.

 

--------------------------------------------------------------------------------


 

          Any fee payable under this Section 2.9 which is not paid when due
shall bear interest at the Involuntary Rate until paid, payable on demand. Such
fee shall be computed on the basis of a 360 day year for the actual days elapsed
for the Relevant Period and shall be payable monthly on the first day of each
month during the Commitment Period and on the Termination Date or any earlier
date of termination in accordance with the terms of this Agreement. The “unused
portion of the Total Revolving Credit Commitment” means, at any time, the Total
Revolving Credit Commitment less the sum of (a) the unpaid principal balance of
all Revolving Credit Loans and (b) the Letter of Credit Exposure. Upon
termination or reduction of the Revolving Credit Commitments or adjustment of
the Lenders’ percentage of Total Revolving Credit Commitments, the Borrower will
pay to the Administrative Agent, for the pro rata account of the Lenders,
accrued unused fees on the portion of the Revolving Credit Commitment terminated
or reduced to the date of termination or reduction.”


    4.        A new Section 3.15 entitled Security Agreements and Pledge
Agreements is added to the Credit Agreement to read as follows:

          “3.15 Security Agreements and Pledge Agreements: Each Security
Agreement and Pledge Agreement executed by the Borrower and each Domestic
Subsidiary, as applicable, shall, pursuant to its terms and applicable law,
constitute a valid and continuing lien on and security interest in the
collateral referred to in such Security Agreement and such Pledge Agreement in
favor of the Administrative Agent, for the ratable benefit of the Lenders, which
shall be prior to all other Liens, claims and rights of all other Persons in
such collateral which may be perfected under the laws of any state of the United
States of America except Liens permitted by the terms hereof.”


    5.        Section 5.11 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

--------------------------------------------------------------------------------


 


 
“5.11 New Subsidiaries. Give the Administrative Agent prompt written notice of
the creation, establishment or acquisition, in any manner, of any Subsidiary not
existing on the date of the Second Amendment. The Borrower (a) shall cause any
Domestic Subsidiary formed after the date of this Agreement to become a
Guarantor of all debts and obligations of the Borrower under this Agreement and
cause such Domestic Subsidiary to execute a Guarantee and a Security Agreement
together with related security agreement questionnaires and UCC-1 financing
statements which shall be acceptable to the Administrative Agent in all respects
and (b) the Borrower or a Domestic Subsidiary of the Borrower, as appropriate,
shall execute a Pledge Agreement in the form provided by counsel to the
Administrative Agent, with respect to the capital stock or other equity interest
of any Foreign Subsidiary formed after the date of the Second Amendment to be
pledged to the Agent for the pro rata benefit of the Lenders pursuant to the
Pledge Agreement or an amendment thereto and deliver to the Agent the stock
certificates, if any, evidencing the shares or other interests pledged under
such Pledge Agreement together with stock powers executed in blank. In no event
shall the Borrower or a Domestic Subsidiary be required to pledge any of the
assets of a Subsidiary that is a controlled foreign corporation, as defined in
Section 957(a) of the Internal Revenue Code, including, but not limited to the
stock of any Subsidiary held directly or indirectly by any such Subsidiary. In
the case of both (a) and (b) above, within ten (10) days after the creation,
establishment, or acquisition of such Subsidiary, the Borrower and or a Domestic
Subsidiary shall deliver or cause to be delivered such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as are
consistent with those delivered as to each Subsidiary pursuant to Section 4.1
hereof or as the Administrative Agent shall request, each in form and substance
satisfactory to the Administrative Agent.”


    6.        The Credit Agreement is hereby amended by adding a new Section
5.12 to read as follows:

          “5.12 Collection of Accounts. (a) In the event that the Borrower is in
default of (1) the Minimum Excess Availability covenant contained in Section 6.3
of this Agreement and, provided there is at least $1.00 of Excess Availability,
such default continues for a period of fifteen (15) days or (2) the provisions
of Section 8(a) hereof, after giving effect to any period of grace, then in each
instance and in addition to any other rights of the Administrative Agent or the
Lenders and/or remedies available to the Administrative Agent under the Loan
Documents (y) the Administrative Agent shall give the Notice of Exclusive
Control under the Control Agreement, for the Borrower’s and the Control
Agreement Guarantors’ cash concentration account(s) at Mellon Bank, N.A. and, in
addition, (z) the Administrative Agent shall (A) require the Borrower to
deposit, promptly upon receipt, all payments on Accounts and all proceeds of
other collateral securing the Revolving Credit Loans in the identical form in
which such payments are made, whether by cash, check or other manner, into the
Blocked Account, (B) cause the Borrower to give notice to all account debtors to
deposit all payments on Accounts, whether by cash, check or other manner, into
the Blocked Account, and (c) give the Notice of Full Dominion under the Blocked
Account Agreement. The Borrower and each Domestic Subsidiary hereby agree that
all payments made to the Blocked Account or other funds received and collected
by the Administrative Agent, whether on the Accounts or as proceeds of other
collateral or otherwise, shall be the property of the Administrative Agent for
the pro rata benefit of the Lenders. Neither the Borrower nor any Domestic
Subsidiary shall be entitled to make withdrawals from the Blocked Account except
in accordance with the terms of the Blocked Account Agreement.

--------------------------------------------------------------------------------




(b) Such payments or other funds received pursuant to Section 5.12(a) hereof
will be applied (conditional upon final collection) in the manner specified in
the Blocked Account Agreement.

 

  (c) In the event that subsection (a) is applicable, the Borrower and all of
its Affiliates, Subsidiaries, shareholders, directors, employees or agents
shall, acting as trustee for the Administrative Agent, receive, as the property
of the Administrative Agent for the pro rata benefit of the Lenders, any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other collateral which come into their possession or under their
control and immediately upon receipt thereof, shall deposit or cause the same to
be deposited in the Blocked Account, or otherwise remit the same or cause the
same to be remitted, in kind, to the Administrative Agent. In no event shall the
same be commingled with any of the Borrower’s own funds.


(d) If there has occurred a Full Dominion Effective Date as defined in and
provided for in the Blocked Account Agreement due to a violation of Section 6.3
hereof, the Administrative Agent’s control over the Blocked Account will remain
in effect until such time as the Borrower has maintained Minimum Excess
Availability, as defined in Section 6.3 hereof, for a consecutive two (2) month
period as reflected in the Borrowing Base Certificates delivered pursuant to
Section 5.1 (12) hereof. Upon satisfaction of such condition the Administrative
Agent shall give the Notice of Termination of Exclusive Control under the
Control Agreement and give the Notice of Termination of Full Dominion under the
Blocked Account Agreement .”

 
    7.        The Credit Agreement is hereby amended by adding a new Section
5.13 to read as follows:
 

          “5.13 Cash Concentration Accounts. Maintain and cause its Domestic
Subsidiaries to maintain any cash concentration accounts subject to the Lien of
the Administrative Agent and in furtherance thereof enter into and maintain the
Control Agreement.”


    8.        Section 6.2 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “6.2 Capital Base. Maintain a minimum Capital Base, as defined herein,
as at 8/31/05 and at the end of each fiscal quarter thereafter of at least the
sum of $120,000,000 plus 75% of cumulative consolidated quarterly net income of
the Borrower and its Subsidiaries after 8/31/05. In addition, 75% of the net
proceeds received by the Borrower or its Subsidiaries from any equity offering
will be added to the applicable Capital Base amount required as set forth above
for the next succeeding fiscal quarter and in each fiscal quarter thereafter.
Net losses, if any, will not be deducted from the applicable calculation of
Capital Base. “Capital Base” shall mean for the Borrower and its Subsidiaries on
a consolidated basis the sum of Tangible Net Worth plus Subordinated Debt.”

 

--------------------------------------------------------------------------------


 
9. The Credit Agreement is hereby amended by adding a new Section 6.2.5 to read
as follows:


          “6.2.5 Domestic Capital Base. Maintain a minimum Domestic Capital
Base, as defined herein, as at 8/31/05 and at the end of each fiscal quarter
thereafter of at least the sum of $105,000,000 plus 75% of cumulative
consolidated quarterly net income of the Borrower and its Domestic Subsidiaries
after 8/31/05. In addition, 75% of the net proceeds received by the Borrower or
its Domestic Subsidiaries from any equity offering will be added to the
applicable Domestic Capital Base amount required as set forth above for the next
succeeding fiscal quarter and in each fiscal quarter thereafter. Net losses, if
any, will not be deducted from the applicable calculation of Domestic Capital
Base. “Domestic Capital Base” shall mean for the Borrower and its Domestic
Subsidiaries on a consolidated basis the sum of Tangible Net Worth plus
Subordinated Debt, in each case, of the Borrower and its Domestic Subsidiaries.”


    10.        Section 6.3 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “6.3 Minimum Excess Availability. Maintain at all times an Excess
Availability, as herein defined, of $10,000,000. Excess Availability means the
amount of Revolving Credit Loans which would be available if the Borrowing Base
was calculated without giving effect to the limitations on the maximum amount of
same imposed by reference to the definition of Total Revolving Credit
Commitments, less the sum of the amounts of Revolving Credit Loans outstanding
and the Letter of Credit Exposure.”


    11.        Section 6.4 of the Credit Agreement is hereby deleted and
“[Reserved]” is substituted therefor.

    12.        Section 6.5 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “6.5 Maximum Net Loss. (a) Not incur a net loss in excess of
$3,000,000 for any fiscal quarter and (b) commencing with the fiscal quarter
ended 8/31/05, not incur a net loss in excess of $6,000,000 as of the end of
each fiscal quarter for the rolling four fiscal quarters then ended.”

--------------------------------------------------------------------------------




    13.        Section 7.1 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.1 Indebtedness for Borrowed Money. Incur, or permit to exist, any
indebtedness for borrowed money except (i) indebtedness incurred pursuant to
borrowings or other extensions of credit hereunder, (ii) purchase money
indebtedness (y) secured by Liens described in Section 7.2(iv) hereof which has
an annual debt service requirement of not more than $8,000,000 in the aggregate
inclusive of the annual amounts expended by the Borrower for operating leases
pursuant to Section 7.7 hereof and (z) incurred in connection with Nevada CapEx,
as defined in Section 6.6 hereof, (iii) indebtedness existing on the date of the
Second Amendment and reflected in the financial statements referred to in
Section 3.1 hereof and extensions, renewals and refinancings thereof (without
increase in principal amount), (iv) indebtedness incurred in the ordinary course
of business exclusive of that incurred in the borrowing of money, (v)
Subordinated Indebtedness, (vi) indebtedness incurred by the Foreign
Subsidiaries to institutional lenders not to exceed $30,000,000 in the aggregate
and (vii) other indebtedness which shall not exceed in the aggregate, for the
Borrower and all Domestic Subsidiaries, at any time outstanding, the sum of
$1,000,000.”


    14.        Section 7.2 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.2 Liens. Create, assume or permit to exist any Lien on any of its
property or assets now owned or hereafter acquired except (i) Liens in favor of
the Administrative Agent for the benefit of the Lenders; (ii) other Liens
incidental to the conduct of its business or the ownership of its property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit and which do not materially impair the use
thereof in the operation of its business; (iii) Liens for taxes or other
governmental charges which are not delinquent or which are being contested in
good faith and for which a reserve shall have been established in accordance
with GAAP; (iv) purchase money Liens on fixed assets granted to secure either
the unpaid balance of the purchase price thereof or a loan made to finance the
purchase of such assets, all to the extent permitted under Section 7.1(ii)(y)
and (z) hereof; (v) Liens existing on the date of the Second Amendment and
disclosed in writing to the Lenders as indicated on Schedule I hereto and (vi)
Liens attaching to the property of the Foreign Subsidiaries securing
indebtedness of the Foreign Subsidiaries permitted by Section 7.1 (vi) hereof.”

--------------------------------------------------------------------------------




    15.        Section 7.3 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.3 Loans and Investments. Lend or advance money, credit or property
to or invest in (by capital contribution, loan, purchase or otherwise) any firm,
corporation, or other Person except (i) investments in United States Government
obligations, certificates of deposit of any banking institution with combined
capital and surplus of at least $200,000,000 and commercial paper of the highest
credit rating given by Moody’s Investors Service, Inc. or Standard and Poor’s
Ratings Services, (ii) the Borrower may make loans provided that the aggregate
thereof at any time outstanding and owing by any one Person shall not exceed
$200,000, (iii) investments in stocks, securities or assets of other Persons
which qualify as a Permitted Acquisition, (iv) the purchase of up to $1,000,000
of the stock of the Borrower on behalf of the ESOP valued at the market price at
the time of such purchase, (v) investments in stocks, securities or assets of
other corporations not meeting the requirements of subsection (iii) above, so
long as such corporation is in the electronics or high tech business; provided,
however, that (1) the aggregate of such investments shall not exceed $1,000,000
and (2) such corporation is organized under the laws of any state of the United
States of America, (vi) the purchase of not more than an aggregate of $4,000,000
of minority interests in the Borrower’s Foreign Subsidiaries pursuant to and in
accordance with the terms of the shareholder agreements of such Foreign
Subsidiaries (a “Minority Interest Purchase”) and (vii) investments by the
Borrower and its Domestic Subsidiaries in stocks, securities or assets of
Foreign Subsidiaries or loans to Foreign Subsidiaries provided that such
investments and loans together with the guarantees permitted by Section 7.5
(iii) hereof do not exceed $60,000,000 in the aggregate reduced by any amount
utilized for any Minority Interest Purchase under subsection (vi) above.”


    16.        Section 7.4 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.4 Fundamental Changes. Wind up, liquidate, or dissolve itself,
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of its assets, (whether now owned or
hereafter acquired other than sales of inventory and obsolete equipment in the
ordinary course of business) to any Person, or acquire all or substantially all
of the assets or the business of any Person except: a wholly owned Subsidiary of
the Borrower may merge into or consolidate with (1) a wholly owned Subsidiary of
the Borrower or (2) the Borrower, provided that no Foreign Subsidiary shall
merge with and into another Foreign Subsidiary if 65% of the shares or other
ownership interests of the surviving Subsidiary cannot be pledged to the
Administrative Agent for the benefit of the Lenders, provided further that in
each case that immediately after giving effect thereto, the surviving entity is
obligated under this Agreement and no event shall occur and be continuing which
constitutes a Default or an Event of Default.”


    17.        Section 7.5 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.5 Contingent Liabilities. Assume, endorse, be or become liable for
or guarantee the obligations of any Person if, as a result thereof, the
aggregate of such contingent liabilities with respect to any one Person would
exceed $100,000 excluding, however, (i) the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business, (ii)
guarantees given by the Borrower for obligations of its Domestic Subsidiaries
and guarantees given by Domestic Subsidiaries for the obligations of the
Borrower and (iii) guarantees by the Borrower and its Foreign Subsidiaries for
obligations of Foreign Subsidiaries permitted by Section 7.1 (vi) hereof
provided that such obligations together with investments and loans permitted by
Section 7.3 (vii) and Minority Interest Purchases permitted by Section 7.3 (vi)
do not exceed $60,000,000 in the aggregate and such guarantees are not secured
by any property of the Borrower or its Domestic Subsidiaries. Solely for
purposes of calculating compliance with the provisions of (iii) above, the
guaranteed amount pursuant to guarantees by the Borrower and/or one or more
guarantors of the same indebtedness obligations shall only be counted once.”

--------------------------------------------------------------------------------




    18.        Section 7.6 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.6 Sales of Receivables; Sale — Leasebacks. Sell, discount or
otherwise dispose of notes, accounts receivable or other obligations owing to
the Borrower or its Domestic Subsidiaries, with or without recourse, except for
the purpose of collection in the ordinary course of business; or sell any asset
pursuant to an arrangement to thereafter lease such asset from the purchaser
thereof.”


    19.        Section 7.12 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

         “7.12 Liabilities of Subsidiaries: [Reserved].”

    20.        Section 7.14 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

          “7.14 ERISA. (a) Terminate and Plan so as to result in any material
liability of the Borrower or any Subsidiary to the PBGC, (b) engage in or permit
any Person to engage in any prohibited Transaction involving any Plan which
would subject the Borrower or any of its Subsidiaries to any material tax,
penalty or other liability, (c) incur or suffer to exist any material
“accumulated funding deficiency” (as defined in Section 202 of ERISA), whether
or not waived, involving any Plan, or (d) allow or suffer to exist any event or
condition, which presents a material risk of incurring a material liability of
the borrower or any Subsidiary to the PBGC by reason of termination of any
Plan.”


    21.        Section 8(c) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

    (c)        The Borrower shall default in the observance or performance of
any of its agreement set forth in Sections 5.11, 6 (other than Section 6.3
unless there is less than $1.00 of Excess Availability) or 7 hereof or”

 

--------------------------------------------------------------------------------


    22.        Section 8(i) of the Credit Agreement is hereby deleted and the
following is substituted therefor:
 

    “(i)        A Loan Document shall cease, for any reason, to be in full force
and effect or shall be declared null and void, a default shall occur thereunder
or any party thereto shall assert that it has no further obligation to a Lender
or the Administrative Agent thereunder (unless such party has been discharged
from such obligation under such Loan Document by such Lender or the
Administrative Agent in writing) or any Security Agreement or any Pledge
Agreement shall for any reason, except to the extent permitted by this Agreement
or any other Loan Document, cease to create, or the Administrative Agent (for
any reason other than termination or release as permitted by this Agreement)
shall cease to have, for the benefit of itself and the ratable benefit of the
Lenders, a valid, enforceable and perfected first priority security interest in
the Collateral (as defined therein) or any portion thereof, then, in any such
event, any or all of the following actions shall be taken: (i) the
Administrative Agent with the written consent of the Required Lenders may, and
upon the written request of the Required Lenders shall, by notice of default to
the Borrower, declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments and all obligations of the
Lenders to make Revolving Credit Loans or issue Letters of Credit, shall
immediately terminate; (ii) the Administrative Agent with the written consent of
the Required Lenders may, and upon the written request of the Required Lenders
shall, by notice of default to the Borrower, declare the entire amounts due
under the Revolving Credit Notes (with accrued interest thereon) and all other
amounts owing under this Agreement to be immediately due and payable; provided,
however, that upon the happening of an event specified in subsection (f) of this
Section 8, the obligation of the Lenders to make further Revolving Credit Loans
and the Issuing Lender to issue Letters of Credit shall terminate and the
Revolving Credit Notes and all other amounts owing under this Agreement shall be
immediately due and payable without declaration or other notice to the Borrower.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.”

--------------------------------------------------------------------------------




    23.        Section 10.1 (a) of the Agreement is hereby deleted and the
following is substituted therefor:

    “(a) if to the Borrower, any Guarantor or any of their respective
subsidiaries at Nu Horizons Electronics Corp., 70 Maxess Road, Melville, New
York 11747, Attn.: Mr. Paul Durando, Vice President/Finance with a copy to
Kramer, Coleman, Wactlar & Lieberman, P.C. 100 Jericho Quadrangle, Suite 225,
Jericho, New York 11753, Attn: Nancy D. Lieberman, Esq.”


    24.     The Credit Agreement is hereby amended by adding a new Exhibit D and
an Exhibit E in the form attached hereto.

    25.     The Revolving Credit Commitments of the Lenders are hereby adjusted
among the Lenders and, to reflect such adjustment, Schedule I of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“SCHEDULE I

Revolving Credit Commitments (Section 2.1)

Facility Amount : $100,000,000


 
Bank
 
Revolving
Credit Commitment
 
Percentage of Total
Revolving Credit Commitment
             
Citibank, N.A.
 
$
21,000,000
   
21%
 
Bank of America, N.A.
 
$
15,000,000
   
15%
 
JPMorgan Chase Bank, N.A.
 
$
15,000,000
   
15%
 
Israel Discount Bank of New York
 
$
14,000,000
   
14%
 
HSBC Bank USA, National Association
 
$
10,000,000
   
10%
 
North Fork Bank
 
$
10,000,000
   
10%
 
Bank Leumi USA
 
$
7,500,000
   
7.5%
 
Sovereign Bank
 
$
7,500,000
   
7.5%
 

 
 

--------------------------------------------------------------------------------


 
Section 3. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 hereof shall become effective, on the date of this Second
Amendment, upon the execution and delivery of this Second Amendment by the
Borrower, the Administrative Agent and each of the Lenders and the satisfaction
of the following conditions:


(A) Notes. Each Lender shall have received a revolving credit note in the amount
of its Revolving Credit Commitment, as set forth on Schedule I, duly executed by
the Borrower. Such notes shall replace and supercede the notes originally dated
September 30, 2004; provided, however, such replacement shall not be deemed to
have terminated or discharged the Borrower=s grant of the security interests
securing the original notes.


(B) Guaranty; Reaffirmation of Guaranty. The Administrative Agent shall have
received a Guaranty from NuXChange B2B Services, Inc. and a reaffirmation and
acknowledgment of the Guaranty duly executed by each of the other Domestic
Subsidiaries.


(C) Amended and Restated Security Agreement. The Administrative Agent shall have
received an amended and restated Security Agreement duly executed by the
Borrower and each of its Domestic Subsidiaries together with UCC-3 amendments in
favor of the Administrative Agent for the benefit of the Lenders amending the
collateral to include all assets of the Borrower and each of its Domestic
Subsidiaries, and Uniform Commercial Code searches and security agreement
questionnaires.


(D) Pledge Agreement. The Administrative Agent shall have received a Pledge
Agreement duly executed by the Borrower pledging the equity interests specified
of the Foreign Subsidiaries named therein together with all stock certificates,
if any, evidencing the shares pledged under the Pledge Agreement together with
stock powers for such shares executed in blank.



--------------------------------------------------------------------------------


 
(E) Control Agreement and Blocked Account Agreement. The Administrative Agent
shall have received (i) the Control Agreement(s) in the form of Exhibit D for
the Borrower=s and the Control Agreement Guarantors= cash concentration
account(s) at Mellon Bank, N.A. duly executed by the Borrower and Mellon Bank,
N.A. and (ii) a Blocked Account Agreement in the form of Exhibit E for the
Borrower=s blocked account at the Administrative Agent.


(F)  Certified Copies and Other Documents. The Administrative Agent shall have
received the following with respect to the Borrower and, unless otherwise
indicated below, the Guarantors:


(i) for the Borrower and each Subsidiary, certificates of good standing from the
Secretary of State of New York if incorporated under the laws of the State of
New York or doing business in New York and, if incorporated in a jurisdiction
other than New York, from the Secretary of State or other applicable
Governmental Authority of such jurisdiction of incorporation and from the
Secretary of State or other applicable Governmental Authority of each
jurisdiction in which an office is maintained except any jurisdiction where the
failure to be qualified would not have a material adverse effect;
 
(ii)  certificates of an officer of the Borrower dated the date of this Second
Amendment certifying (x) no changes in the certificate of incorporation or
by-laws from the date of the Agreement or attaching copies of any amendments,
(y) true and correct copies of resolutions adopted by the board of directors of
the Borrower (1) authorizing the borrowings and the other extensions of credit
from the Lenders under the Agreement as amended hereby, the execution, delivery
and performance by the Borrower of this Second Amendment, the Pledge Agreement
and the Amended and Restated Security Agreement and any related documents (2)
approving forms in substantially execution form of this Second Amendment, the
Pledge Agreement and the Amended and Restated Security Agreement and (3)
authorizing officers of the Borrower to execute and deliver this Second
Amendment, the Pledge Agreement and the Amended and Restated Security Agreement
and any related documents, and (z) the incumbency and specimen signatures of the
officers of the Borrower executing any documents delivered to the Administrative
Agent or a Lender by the Borrower in connection herewith; and



--------------------------------------------------------------------------------


 
(iii) certificates of an officer of each Guarantor dated the date of this Second
Amendment certifying, (w) no changes in the certificate of incorporation (or
equivalent) or by-laws (or equivalent) from the date of the Agreement or
attaching copies of any amendments, (x) true and correct copies of resolutions
adopted by the board of directors of each Guarantor (1) authorizing the
execution, delivery and performance by such Guarantor of the Guaranty or
Reaffirmation and Acknowledgment of Guaranty, as applicable, and the Amended and
Restated Security Agreement and any related documents (2) approving forms in
substantially execution form of the Guaranty or Reaffirmation and Acknowledgment
of Guaranty, as applicable, and the Amended and Restated Security Agreement, and
(3) authorizing officers of such Guarantor to execute and deliver the Guaranty
or Reaffirmation and Acknowledgment of Guaranty, as applicable, and the Amended
and Restated Security Agreement and any related documents, (y) the incumbency
and specimen signatures of the officers of such Guarantor executing any
documents delivered to the Administrative Agent or a Lender by such Guarantor in
connection herewith, and (z) true and correct copies of resolutions adopted by
the shareholders of such Guarantor authorizing the execution and delivery of the
Guaranty or Reaffirmation and Acknowledgment of Guaranty, as applicable, and the
Amended and Restated Security Agreement.


(G) Collateral Audit. The Administrative Agent shall have conducted a Field
Audit, at the expense of the Borrower, which shall in all respects be
satisfactory to the Administrative Agent.


(H) Inventory Appraisal. The Administrative Agent shall have received an
appraisal of the inventory, at the expense of the Borrower, which shall in all
respects be satisfactory to the Administrative Agent.


(i) Legal Opinion. The Administrative Agent and each Lender shall have received
a favorable opinion of counsel to the Borrower and the Guarantors satisfactory
in form and substance to the Administrative Agent and the Lenders and covering
such matters incident to the transactions contemplated by this Second Amendment
as the Administrative Agent shall reasonably require.


(J) Approval of the Administrative Agent and Agent=s Counsel. All other
documents and legal matters in connection with the transactions contemplated by
this Second Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.



--------------------------------------------------------------------------------



Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks that the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and complete on the date of
this Second Amendment and as if made on and as of the date hereof (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).


Section 5. Governing Law; Execution in Counterparts. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. This
Second Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Second Amendment by signing any such
counterpart. This Second Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).


Section 6. Expenses, etc. The Borrower agrees (a) to pay to the Administrative
Agent for the pro rata benefit of the Lenders, an amendment fee in the amount of
$50,000 and (b) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and expenses of Goetz & Mady-Grove, LLP) in
connection with the negotiation, preparation, execution and delivery of this
Second Amendment and the transactions contemplated hereby.


Section 7. Effective Date. This Second Amendment is dated for convenience as of
November 21, 2005 and shall be effective as of such date, on the delivery of an
executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 3 hereof.


[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY] 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.
 

       
Borrower:
NU HORIZONS ELECTRONICS CORP.
        By:   /s/ Paul Durando  

--------------------------------------------------------------------------------

Paul Durando
Vice President/Finance

             
Administrative Agent:

CITIBANK, N.A., as Administrative Agent
        By:   /s/ Stuart N. Berman  

--------------------------------------------------------------------------------

Stuart N. Berman
Vice President

             
Documentation Agent:
BANK OF AMERICA, N.A., as Documentation Agent
        By:   /s/ Steven J. Melicharek  

--------------------------------------------------------------------------------

Steven J. Melicharek
Senior Vice President

             
Syndication Agent:
JPMORGAN CHASE BANK, N.A., as Syndication Agent
        By:   /s/ Louise Duchi  

--------------------------------------------------------------------------------

Louise Duchi
Vice President

             
Syndication Agent:
HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent
        By:   /s/ Christopher J. Mendelsohn  

--------------------------------------------------------------------------------

Christopher J. Mendelsohn
First Vice President


--------------------------------------------------------------------------------


 
 

 Notice Addresses:  Lenders:         CITIBANK, N.A.       CITIBANK, N.A. By:  
/s/ Stuart N. Berman
730 Veterans Memorial Highway
Hauppauge, NY 11788    

--------------------------------------------------------------------------------

Stuart N. Berman
Vice President

              BANK OF AMERICA, N.A.       BANK OF AMERICA, N.A. By:   /s/ Steven
J. Melicharek
1185 Avenue of the Americas
New York, NY 10036

--------------------------------------------------------------------------------

Steven J. Melicharek
Senior Vice President

              JPMORGAN CHASE BANK, N.A.       JPMORGAN CHASE BANK, N.A. By:  
/s/ Louise Duchi
395 North Service Road, Floor 3
Melville, NY 11747

--------------------------------------------------------------------------------

Louise Duchi
Vice President

              ISRAEL DISCOUNT BANK OF NEW YORK      
ISRAEL DISCOUNT BANK OF NEW YORK
By:   /s/ Scott Fishbein
511 Fifth Avenue
New York, NY 10017

--------------------------------------------------------------------------------

Scott Fishbein
First Vice President

              By:   /s/ Matilde Reyes  

--------------------------------------------------------------------------------

Matilde Reyes
First Vice President

              HSBC BANK USA, NATIONAL ASSOCIATION
 
    HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Christopher J. Mendelsohn
534 Broad Hollow Road
Melville, NY 11747


--------------------------------------------------------------------------------

Christopher J. Mendelsohn
First Vice President

     

 
 

--------------------------------------------------------------------------------


 

 

        NORTH FORK BANK       NORTH FORK BANK By:   /s/ Robert J. Milas 275
Broadhollow Road
Melville, NY 11747

--------------------------------------------------------------------------------

Robert J. Milas
Vice President

              BANK LEUMI USA       BANK LEUMI USA By:   /s/ Paul Tine
48 South Service Road
Suite 200 
Melville, NY 11747

--------------------------------------------------------------------------------

Paul Tine
First Vice President

              SOVEREIGN BANK       SOVEREIGN BANK By:   /s/ Christine Gerula
3 Huntington Quadrangle
Suite 103 South 
Melville, NY 11747

--------------------------------------------------------------------------------

Christine Gerula
Senior Vice President


 

--------------------------------------------------------------------------------




EXHIBIT D

CONTROL AGREEMENT (BANK ACCOUNTS)


This CONTROL AGREEMENT (BANK ACCOUNTS) dated as of [____________], 2005 (this
“Agreement”) is made among [_______________] (“Pledgor”), Citibank, N.A., as
Administrative Agent (“Administrative Agent”), Mellon Bank, N.A. (“Mellon Bank”)
and Mellon Financial Services Corporation #1 (“MFSC#1”). Mellon Bank and MFSC#1
are collectively referred to herein as “Mellon”.


The parties hereto refer to Account No. [__________] in the name of the Pledgor
maintained at Mellon Bank (the “Account”) and lockbox [_________] maintained at
Mellon Bank in accordance with the Mellon Global Cash Management Terms and
Conditions dated October 1, 1994 (“Mellon T&C”). In addition, the parties hereto
refer to lockbox 21102 maintained at Mellon Financial Services Corporation #1 in
accordance with the Mellon Financial Services Corporation #1 Global Cash
Management Terms and Conditions dated April 1, 1994 (“MFSC #1 T&C”). Lockboxes
[________] and [________] are collectively referred to as the “Lockbox”. The
Mellon T&C and the MFSC#1 T&C are collectively referred to herein as the “Terms
and Conditions”. The parties hereby agree as follows:


1. Pledgor and Administrative Agent notify Mellon that by separate agreement
Pledgor has granted Administrative Agent a security interest in the Account and
all funds therein and rights thereto. Mellon acknowledges being so notified and
confirms that it has no actual knowledge or notice of any restraint, security
interest, lien or other adverse claim in or to the Account or any funds therein.


2. Mellon shall comply with orders received from Pledgor (without further
consent from Administrative Agent) concerning the Account until Mellon has
received a notice purporting to be signed and sent by the Administrative Agent
in substantially the form attached as Exhibit A hereto (a “Notice of Exclusive
Control”). After such receipt, Mellon shall not honor any orders from Pledgor
and shall comply with all withdrawal, transfer, payment and other instructions
(collectively, “orders”) received from Administrative Agent (without further
consent from Pledgor) concerning the Account until such time as an Exclusive
Control Termination Date, as hereinafter defined, has occurred. Any Notice of
Exclusive Control received by Mellon after 1:00 p.m. on any business day shall
not be deemed effective until the opening of business on the next succeeding
business day. Orders directing disposition of funds will apply only to available
funds Notwithstanding the foregoing: (i) all transactions relating to the
Account and any items therein duly consummated or processed by Mellon prior to
its receipt of a Notice of Exclusive Control (or duly commenced by Mellon prior
to any such receipt and so consummated or processed thereafter) shall be deemed
not to constitute a violation of this Agreement; (ii) Mellon may (at its
discretion and without any obligation to do so) commence honoring solely
Administrative Agent’s orders concerning the Account at any time or from time to
time after it becomes aware that Administrative Agent has sent to it a Notice of
Exclusive Control (including without limitation reversing or redirecting any
transaction referred to in clause (i) above) with no liability whatsoever to
Pledgor or Administrative Agent or any other party for doing so; and (iii)
Mellon shall not change the name or account number of any Account without having
received the Administrative Agent’s prior express written consent thereto. In
case of any conflict between instructions received by Mellon from Administrative
Agent and Pledgor, the instructions from Administrative Agent shall prevail.
“Exclusive Control Effective Date” means the date of receipt by Mellon of the
Notice of Exclusive Control in the form of Exhibit A hereto. Such notice shall
be in effect until Mellon has received from the Administrative Agent a written
notice of Pledgor’s satisfaction of the release provisions in the separate
documentation between Pledgor and the Administrative Agent in the form attached
as Exhibit B hereto, and the date of receipt by Mellon of such notice shall be
referred to as the “Exclusive Control Termination Date.” Any period between an
Exclusive Control Effective Date and an Exclusive Control Termination Date shall
be referred to as an Administrative Agent Control Period.



--------------------------------------------------------------------------------


3. Mellon is authorized to debit the Account in accordance with Mellon’s
customary practices with respect to (i) payment of customary fees and charges
with respect to the routine maintenance and operation of the Account and Lockbox
(“Fees”) and (ii) any items (including, but not limited to, checks, drafts,
Automatic Clearinghouse (ACH) credits or wire transfers or other electronic
transfers or credits) deposited to the Account and returned or otherwise not
collected, whether for insufficient funds or any other reason (“Returned
Items”), in each case as provided for under any agreements between Pledgor and
Mellon relating to the Account. In the event Mellon is unable to obtain
sufficient funds from such charges to cover Fees or Returned Items, Pledgor and,
with respect to any Administrative Agent Control Period, Pledgor and
Administrative Agent, jointly and severally, shall indemnify Mellon for all
amounts related to the Fees or Returned Items incurred by Mellon. Mellon shall
neither advance margin or other credit against the Account, nor hypothecate any
funds deposited in the Account, without the prior written consent of
Administrative Agent. Except as required by law, Mellon shall not agree with any
other person or entity that it will comply with any withdrawal, transfer,
payment instructions, or any other orders, from such person or entity concerning
the Account or any funds therein, without the prior written consent of
Administrative Agent and any such agreement entered into without such consent
shall be null and void, provided, however, that the foregoing shall not apply to
any withdrawals, transfers, payment instructions, debits or other orders that
are the result of any wire drawdowns or ACH debits to the Account that have been
initiated prior to Mellon’s receipt of a Notice of Exclusive Control.


4. Mellon represents and warrants to Administrative Agent that: (i) Mellon Bank
constitutes a “bank” (as defined in Section 9-102 of the Pennsylvania Uniform
Commercial Code (“UCC”)), and (ii) that the jurisdiction (determined in
accordance with Section 9-304 of the UCC) of Mellon Bank for purposes of each
Account maintained by Pledgor with Mellon Bank shall be the Commonwealth of
Pennsylvania. Mellon will not, without Administrative Agent’s prior written
consent, amend the Terms and Conditions so that Mellon Bank’s jurisdiction for
purposes of Section 9-304 of the UCC is other than a jurisdiction permitted
pursuant to preceding clause (ii). Upon request, Mellon will promptly furnish to
Administrative Agent a copy of the Terms and Conditions. Upon request, Mellon
shall furnish to Administrative Agent, at its address indicated below, copies of
all monthly account statements and other information relating to each Account
that Mellon sends to Pledgor and to disclose to Administrative Agent all
information requested by Administrative Agent regarding the Account.



--------------------------------------------------------------------------------


5. Anything to the contrary in this Agreement notwithstanding: (i) Mellon shall
have only the duties and responsibilities expressly set forth in writing herein
(and in its Terms and Conditions as in effect from time to time, all of which
shall apply to the Account to the extent not inconsistent with this Agreement)
and shall not be deemed to be a fiduciary for any party hereto; (ii) Mellon
shall be fully protected in acting or refraining from acting in good faith on
any written notice, instruction or request purportedly furnished to it by
Administrative Agent in accordance with the terms hereof, in which case the
parties hereto agree that Mellon has no duty to make any further inquiry
whatsoever; (iii) unless Mellon is grossly negligent or engages in willful
misconduct in performance or non-performance in connection with this Agreement
and the Account, Pledgor and Administrative Agent expressly agree that Mellon's
liability shall be limited to damages directly caused by such breach and in no
event shall Mellon be liable for any incidental, indirect, punitive or
consequential damages or attorneys' fees; and (iv) the Pledgor and, with respect
to any Administrative Agent Control Period, the Pledgor and the Administrative
Agent, jointly and severally, hereby indemnify Mellon for, and hold Mellon
harmless against, any claim, loss, cost, liability or expense (including
reasonable inside or outside counsel fees and disbursements) incurred or
suffered by any party in connection herewith arising out of or in connection
with this Agreement or the Account, except as may result from its willful
misconduct or gross negligence.


6. Notwithstanding any other provision of this Agreement, Mellon shall not be
liable for any failure, inability to perform, or delay in performance hereunder,
if such failure, inability, or delay is due to acts of God, war, civil
commotion, governmental action, fire, explosion, strikes, other industrial
disturbances, equipment malfunction, action, non-action or delayed action on the
part of the Pledgor or Administrative Agent or any other entity or any other
events or circumstances that are beyond Mellon's reasonable control.


7. Any amendment, modification or supplementation of this Agreement shall be
effected solely by an instrument in writing executed by all the parties hereto.
This Agreement may not be terminated by the Pledgor unless the prior written
consent of Mellon and the Administrative Agent are obtained. Mellon may
terminate this Agreement: (i) upon ten (10) days prior written notice for cause,
or (ii) upon thirty (30) days' prior written notice without cause, in each case,
to the Pledgor and the Administrative Agent. Administrative Agent may terminate
this Agreement (i) upon ten (10) days prior written notice for cause, or (ii)
upon thirty (30) days' prior written notice without cause, in each case, to
Mellon. Pledgor’s and Administrative Agent’s obligations, if any, to Mellon
under this Agreement to indemnify, hold harmless and pay amounts owed shall
survive termination of this Agreement. Administrative Agent shall provide a
written notice to Mellon when all obligations of the Pledgor to Administrative
Agent are paid and satisfied in full or when the security agreement is
terminated.


8. All notices shall be in writing and sent (including via facsimile with
receipt confirmed by telephone) to the parties hereto at their respective
addresses or facsimile or telephone numbers (or to such other address or
facsimile and telephone numbers as any such party shall designate in writing to
the other parties from time to time). Notices shall be deemed to have been
properly given when delivered in person, or when sent by facsimile or other
electronic means and electronic confirmation of error-free receipt is
received, or three (3) business days after being sent by certified or registered
mail, return receipt requested, postage prepaid, addressed to the party at the
address set forth below:



--------------------------------------------------------------------------------


Pledgor:                     [_____________________]
70 Maxess Road
Melville, New York 11747
Attention: Paul Durando
                                Vice President/Finance
Phone: 631-396-5000
Fax: 631-396-5060


Bank:                  Mellon Bank, N.A.
Mellon Financial Services Corporation #1
Mellon Client Service Center
500 Ross Street, Room 1380
Pittsburgh, PA 15262-0001
Attention: Document Control Group Manager
Phone: 412-234-4172
Fax:  412-236-7419


Administrative Agent:    Citibank, N.A.
730 Veterans Memorial Highway
Hauppauge, New York 11788
Attention: Stuart N. Berman
                                        Vice President
Phone: 631-265-3430
Fax: 631-265-4888


9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.


10. To the extent a conflict exists between the terms of this Agreement and the
Terms and Conditions, the terms of this Agreement shall control.


11. The provisions of this Agreement shall be binding upon and inure to the
benefit of Mellon, Administrative Agent and Pledgor and their respective
successors and assigns provided that Pledgor and Mellon may not assign any of
their respective rights or obligations hereunder without the prior written
consent of the Administrative Agent, provided however, with respect to Mellon an
assignment by operation of law in connection with a merger or similar
transaction will not be deemed to be an assignment requiring the consent of the
Administrative Agent. Administrative Agent agrees to provide written notice to
Mellon if Administrative Agent assigns its rights under this Agreement. 



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


[______________________________]



By: ____________________________
Paul Durando
Vice President/Finance



Mellon Bank, N.A.
Mellon Financial Services Corporation #1



By: ___________________________
Name:
Title:



Citibank, N.A., as Administrative Agent



By: ___________________________
Stuart N. Berman
Vice President


 

--------------------------------------------------------------------------------




EXHIBIT A


Citibank, N.A.



NOTICE OF EXCLUSIVE CONTROL



_______________, ____


Mellon Bank, N.A.
__________________________
__________________________
__________________________
Attention: __________________





 
Re:
CONTROL AGREEMENT (BANK ACCOUNTS) dated as of November ___, 2005 (the
“Agreement”) among [___________________], Citibank, N.A., as Administrative
Agent and Mellon Bank, N.A. relating to Account(s) No. [_____________________]



Ladies and Gentlemen:


This constitutes the Notice of Exclusive Control referred to in paragraph 2 of
the Agreement. In accordance with paragraph 2 of the Agreement we hereby inform
you that the Exclusive Control Effective Date has occurred upon your receipt
hereof.


Citibank, N.A.



By: ___________________________
Stuart N. Berman
Vice President
 
 

--------------------------------------------------------------------------------




EXHIBIT B


Citibank, N.A.



NOTICE OF TERMINATION OF EXCLUSIVE CONTROL



_______________, ____


Mellon Bank, N.A.
__________________________
__________________________
__________________________
Attention: __________________





 
Re:
CONTROL AGREEMENT (BANK ACCOUNTS) dated as of November ___, 2005 (the
“Agreement”) among [____________________], Citibank, N.A., as Administrative
Agent and Mellon Bank, N.A. relating to Account(s) No. [____________________]



Ladies and Gentlemen:


This constitutes the Notice of Termination of Exclusive Control referred to in
paragraph 2 of the Agreement. In accordance with paragraph 2 of the Agreement we
hereby inform you that the Exclusive Control Termination Date has occurred upon
your receipt hereof.


Citibank, N.A.



By: ___________________________
Stuart N. Berman
Vice President


--------------------------------------------------------------------------------



EXHIBIT E


BLOCKED ACCOUNT AGREEMENT


BLOCKED ACCOUNT AGREEMENT (the AAgreement@) dated as of the __ day of
__________, 2005, made by [____________________], a [_______________]
corporation (the AGrantor@), to Citibank, N.A., as administrative agent (the
AAdministrative Agent@) for the lenders (the ALenders@) parties to the Credit
Agreement (as hereinafter defined).


RECITALS


A. The Grantor entered into a certain Amended and Restated Credit Agreement
dated as of September 30, 2004, as amended by a First Amendment dated as of
February 28, 2005 and by a Second Amendment of even date herewith (collectively,
the ACredit Agreement@).


B. Pursuant to the Credit Agreement, the Grantor will receive Revolving Credit
Loans and other financial accommodations from the Lenders named therein.


C. In connection therewith, the Grantor has granted to the Administrative Agent
a security interest in certain property, including, without limitation, all of
the Grantor's present and future accounts receivable, contract rights and other
forms of obligations for the payment of money (collectively, the "Accounts"),
all as more fully described in the Amended and Restated Security Agreement dated
as of the date hereof (as the same may be amended, supplemented or otherwise
modified from time to time, the "Security Agreement"), executed by the Grantor
in favor of the Administrative Agent.


D. The Grantor has further agreed pursuant to the terms of the Credit Agreement
that after the Administrative Agent gives a notice in accordance with Section
5.12 of the Credit Agreement, all checks, cash and other payments received by
the Grantor with respect to the Accounts will be deposited by the Grantor in a
blocked account. For the foregoing purpose, the Grantor has established with the
Administrative Agent Account No. _____________________ (the "Blocked Account"),
which Blocked Account will be governed by this Agreement.


In consideration of the foregoing, the Grantor and the Administrative Agent
hereby agree as follows:


1. Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.



--------------------------------------------------------------------------------


2. As part of the consideration for the indebtedness evidenced by the Revolving
Credit Note, the Grantor does hereby absolutely and unconditionally grant a
security interest to the Administrative Agent in and to the Blocked Account in
all funds, whether or not proceeds of Collateral, now or hereafter on deposit in
the Blocked Account and all of the Grantor's present and future rights in and to
the Blocked Account and the funds on deposit therein. This grant of a security
interest shall be in addition to the rights of the Administrative Agent in the
funds on deposit in the Blocked Account as proceeds of its Collateral. Prior to
the Full Dominion Effective Date, as hereinafter defined, Grantor shall be
entitled to transfer, withdraw or otherwise disburse funds from the Blocked
Account. Effective on and after the Full Dominion Effective Date, Grantor shall
be deemed irrevocably to have waived Grantor=s authority to transfer, withdraw
or otherwise disburse funds from the Blocked Account, and acknowledges that
until such time as a Full Dominion Termination Date, as hereinafter defined, has
occurred, Administrative Agent shall have exclusive control of, and full
dominion over, funds credited to the Blocked Account. Grantor agrees promptly to
pay directly and immediately to Administrative Agent any and all funds that
Grantor transfers, withdraws or otherwise disburses from the Blocked Account in
contravention of this Agreement. ?Full Dominion Effective Date@ means the date
of the giving of the notice specified in Section 5.12 (a) of the Credit
Agreement in the form of Exhibit A hereto. Such notice shall be in effect until
the Administrative Agent has delivered written Notice of the Grantor=s
satisfaction of the release provisions contained in Section 5.12(d) of the
Credit Agreement in the Form of Exhibit B hereto, and the date of such notice
shall be referred to as the AFull Dominion Termination Date@. On and after the
Full Dominion Termination Date, the Grantor shall again be entitled to transfer,
withdraw or otherwise disburse funds from the Blocked Account.


3. On and after the Full Dominion Effective Date and prior to any Full Dominion
Termination Date, authorized agents of the Administrative Agent shall be the
only Persons authorized to make withdrawals from, to draw upon, to issue wire
transfer instructions, to transfer funds out of, and to otherwise exercise any
authority over, the Blocked Account and the funds on deposit therein. No
officer, agent, employee, designee or representative of the Grantor shall have
any authority to withdraw any amounts from, to draw upon, to issue wire transfer
instructions, to transfer funds out of, or to otherwise exercise any authority
over the Blocked Account or the funds on deposit therein.


4. On and after the Full Dominion Effective Date and prior to any Full Dominion
Termination Date, the Administrative Agent has the right, and the Grantor hereby
irrevocably authorizes the Administrative Agent, to withdraw funds from and/or
draw upon the Blocked Account to pay amounts due and owing to the Administrative
Agent under the Credit Agreement, including, without limitation, fees payable
under the Credit Agreement, interest on and principal of Revolving Credit Loans
thereunder and commitment fees payable thereunder all as more particularly
provided below. The Grantor hereby agrees that all amounts deposited into the
Blocked Account shall, two (2) Business Days after receipt thereof, be withdrawn
by the Administrative Agent and shall be applied by the Administrative Agent to
satisfy such outstanding Obligations, as defined in the Security Agreement, or
held by the Administrative Agent as cash collateral for the Obligations, as
provided in paragraph 2 hereof and in the Security Agreement, as more fully
provided below:


(a) Prior to the occurrence and continuance of an Event of Default occurring and
continuing under the Credit Agreement, after the payment of any and all accrued
expenses under Section 10.4 of the Credit Agreement due and unpaid thereunder,
the Administrative Agent shall apply funds in the Blocked Account in the
following order:



--------------------------------------------------------------------------------



 
(i)
to accrued interest due and unpaid on the Revolving Credit Loans;




 
(ii)
to accrued commitment fees pursuant to Section 2.9 (a) of the Credit Agreement;




 
(iii)
to letter of credit fees due and unpaid pursuant to Section 2.9 (b) of the
Credit Agreement;




 
(iv)
to the Administration Agent any annual fees due and unpaid pursuant to Section
2.9 (c) of the Credit Agreement;




 
(v)
to reduce the principal amount of the Revolving Credit Loans to an amount which
considering any advances and/or repayments of same since the date of the last
Borrowing Base Certificate will result in the Grantor being in compliance with
Section 6.3 of the Credit Agreement; and




 
(vi)
to the extent of any excess remaining after application pursuant to (i) through
(v) above, to the order of the Grantor.



(b) After the occurrence and continuance of an Event of Default under the Credit
Agreement, the Administrative Agent shall apply the balance from time to time in
the Blocked Account to reduce the Obligations (as defined in the Security
Agreement) at the Administrative Agent's sole discretion, and any balance
remaining after such application shall be held as security for such Obligations
as provided in paragraph 2 hereof and in the Security Agreement.


5. On and after the Full Dominion Effective Date and prior to any Full Dominion
Termination Date, the Grantor hereby agrees, on forms approved by the
Administrative Agent, to instruct all Account Debtors to make all payments in
respect of Accounts directly to the Blocked Account. The Blocked Account shall
be non-interest bearing and shall be subject to debit or withdrawal only in
accordance with the terms hereof.


6. The Blocked Account and the funds on deposit therein shall be subject to the
Administrative Agent's right of setoff, banker's lien and any other rights the
Administrative Agent has in and to deposit accounts maintained thereat. Nothing
contained herein shall be deemed to be a waiver of any rights or remedies the
Administrative Agent may have against the Grantor or any funds of the Grantor on
deposit at the Administrative Agent. No failure of the Administrative Agent to
require, and no delay by the Administrative Agent in requiring, the Grantor to
comply with any requirement of this Agreement shall constitute a waiver of
compliance with any requirement of this Agreement. No failure of the
Administrative Agent to exercise, and no delay by the Administrative Agent in
exercising, any right or any remedy, whether under this Agreement, at law or
otherwise shall constitute a waiver of any such right or remedy. Any waiver by
the Administrative Agent of compliance with a requirement of this Agreement, or
of any right or any remedy, shall be effective only if in a writing signed by
the Administrative Agent, and shall be limited to the specific instance for
which such waiver was granted and shall not constitute a waiver of such
compliance, right or remedy in the future or of compliance with any other
requirement, or of any other right or remedy, whether under this Agreement or
otherwise.



--------------------------------------------------------------------------------


7. This Agreement may not be amended, modified, terminated or waived except in a
writing signed by the party to be charged therewith; provided, that the
Administrative Agent may terminate this Agreement upon thirty (30) days' written
notice to the Grantor; and provided further, that after the termination of the
Credit Agreement and the indefeasible payment in full to the Administrative
Agent of all amounts owing thereunder or in respect thereof, either the Grantor
or the Administrative Agent may terminate this Agreement upon one day's written
notice to the other.


8. Notices and other communications to be given hereunder shall be in writing
and may be given (i) by certified or registered mail, return receipt requested,
postage prepaid and shall be effective three (3) business days after deposit in
the U.S. mail, (ii) by reliable same day or overnight courier and shall be
effective one (1) business day after delivery to such courier or (iii) by
telecopy and shall be effective when received; provided that all such notices
and communications given hereunder to the Administrative Agent by any of the
above described methods shall be effective only upon actual receipt by the
Administrative Agent. Notices shall be addressed to the Grantor, at its address
at 70 Maxess Road, Melville, New York 11747, and to the Administrative Agent, at
its address specified in the Credit Agreement, or, as to either party, at such
other address as shall be designated by such party in a written notice to the
other party.


9. This Agreement shall be binding upon and inure to the benefit of the
Administrative Agent and the Grantor and their respective successors and
assigns; provided that the Grantor may not assign any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent.


10. In case any one or more of the provisions contained in this Agreement should
be invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provisions shall not be affected
or impaired in any other jurisdiction, nor shall the remaining provisions
contained herein and therein in any way be affected or impaired thereby.


11. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original and all of which, taken together, shall constitute
one and the same document.


12. This Agreement will be governed by and construed in accordance with the laws
of the State of New York without reference to principles of conflict of laws.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereunto executed this Blocked Account
Agreement by their duly authorized officers as of the day and year first above
written.


CITIBANK, N.A., as Administrative Agent




By:___________________________
Stuart N. Berman
Vice President


[_____________________________]




By:___________________________
Paul Durando
Vice President/Finance






--------------------------------------------------------------------------------




EXHIBIT A


NOTICE OF FULL DOMINION


[Letterhead of Administrative Agent]


To:
[_____________________]




 
RE:
Account Number: _______________



Dear Sir or Madam:


Reference is made to the Blocked Account Agreement dated October __, 2005 (the
AAgreement@) between Citibank N.A., individually and as Administrative Agent for
various lenders and you regarding the above captioned account (the AAccount@).
Capitalized terms used herein without definition have the meaning given or
incorporated by reference in the Agreement.


In accordance with Section 2 of the Agreement, we hereby inform you that the
Full Dominion Effective Date has occurred as of the date hereof.


Sincerely,


Citibank, N.A., as Administrative Agent




By:_________________________
Stuart N. Berman
Vice President






--------------------------------------------------------------------------------




EXHIBIT B


NOTICE OF TERMINATION OF FULL DOMINION


[Letterhead of Administrative Agent]


To:
[____________________]




 
RE:
Account Number: _______________



Dear Sir or Madam:


Reference is made to the Blocked Account Agreement dated November __, 2005 (the
AAgreement@) between Citibank N.A., individually and as Administrative Agent for
various lenders and you regarding the above captioned account (the AAccount@).
Capitalized terms used herein without definition have the meaning given or
incorporated by reference in the Agreement.


In accordance with Section 2 of the Agreement, we hereby inform you that the
Full Dominion Termination Date has occurred as of the date hereof.


Sincerely,


Citibank, N.A., as Administrative Agent




By:_________________________
Stuart N. Berman
Vice President

